



Exhibit 10.1
          


SEPARATION AGREEMENT AND GENERAL RELEASE


This SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”), effective as of
the Effective Date (as defined below in Section 5(f)), is made and entered into
by and between Kite Realty Group Trust, a Maryland real estate investment trust
(together with its subsidiaries and affiliates, the “Company”), and Daniel R.
Sink (“Executive”).
WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement, dated as of July 28, 2014 and as amended (the “Employment
Agreement”);
WHEREAS, on April 17, 2018, Executive notified the Company of his intention not
to renew his Employment Agreement upon its expiration on June 30, 2018; and
WHEREAS, the parties have come to an agreement regarding the conclusion of
Executive’s employment with the Company after long and dedicated service.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
1.Resignation from Employment. Executive acknowledges and agrees that his
employment with the Company will end, as a result of his resignation, effective
as of June 30, 2018 (the “Separation Date”). Within ten (10) days following the
Separation Date, Executive will receive Executive’s final paycheck, which will
include all earned but unpaid base salary and accrued but unused paid time off
through the Separation Date, and any other amounts that constitute the
“Compensation Accrued at Termination” under the terms of the Employment
Agreement. As of the Separation Date, Executive shall not be eligible to
participate in, or be covered by, any employee benefit plan or program offered
by or through the Company and shall not receive any benefits or payments from
the Company, except as otherwise provided in this Agreement, under the terms of
applicable Company-sponsored benefit plans, or by applicable law. In addition to
his obligations under Section 8.4 of the Employment Agreement, Executive agrees
to assist the Company with transition of his responsibilities including with
reasonable post-employment requests.


2.Resignation from Offices Held. Pursuant to Section 1.1(e) of the Employment
Agreement, Executive hereby resigns, effective as of the Separation Date, all of
Executive’s offices, directorships, appointments, and other positions Executive
holds with the Company.


3.Consideration.
a.If Executive executes this Agreement, does not revoke it, and fully abides by
its terms, in consideration for the terms of this Agreement, the Company will
(i) as of the Effective Date (as defined below in Section 5(f)), fully
accelerate the vesting of all of Executive’s then-outstanding equity or
equity-based awards that are subject only to time-vesting based on continued
service, including without limitation Executive’s then-outstanding, unvested
restricted shares of the Company’s common stock and unvested LTIP units with
respect to the Company’s operating partnership (set forth on Exhibit A attached
hereto), (ii) as of the Separation Date, waive all no-sell restrictions
applicable to shares of the Company’s common stock (including common stock
issued upon conversion of LTIP units) then-held by Executive, and (iii) as of
the next regularly-scheduled payroll date on or following the Effective Date,
pay Executive a lump sum cash payment of $161,250





--------------------------------------------------------------------------------





(less applicable taxes and withholdings), which amount is equivalent to 50% of
Executive’s 2018 target cash bonus opportunity (together, the “Separation
Benefits”).


b.Executive acknowledges and agrees that (i) the Separation Benefits are in
excess of any amounts otherwise due to Executive from the Company, (ii)
Executive is not entitled to receive any of the severance payments, benefit
continuation, or accelerated vesting set forth in the Employment Agreement,
(iii) as of the Separation Date, all of Executive’s then-outstanding equity or
equity-based awards that are subject to cancellation in the event that stated
performance objectives are not satisfied, including without limitation
Executive’s then-outstanding unearned performance share units with respect to
the Company’s common stock and unearned LTIP units with respect to the Company’s
operating partnership under the Company’s 2016 Outperformance Plan, will
automatically terminate and be forfeited, and (iv) other than as expressly set
forth in this Agreement, Executive is not entitled to and will not seek any
further consideration for his employment or termination of employment with the
Company, including but not limited to, any other wages or base compensation,
bonus compensation of any kind, notice payment, equity or equity-based
compensation, severance, vacation pay, sick pay, expense reimbursements (other
than those approved pursuant to standard Company policy), or other benefits
(except for fully vested and non-forfeitable rights under Company-sponsored
benefit plans, which are not affected by this Agreement, but which are subject
to the terms and conditions of such benefit plans).


c.All payments to be made to Executive under this Agreement, or otherwise by the
Company, shall be subject to withholding to satisfy required withholding taxes
and other required deductions.


4.Restrictive Covenants. Executive acknowledges and agrees that, except as
modified in this Agreement, Section 8.1 (Confidential Information), Section 8.2
(Noncompetition), Section 8.3 (Non-Solicitation), Section 8.4 (Cooperation with
Regard to Litigation), Section 8.5 (Non-Disparagement), Section 8.7 (Remedies),
Section 9 (Governing Law, Disputes, and Arbitration), Section 10
(Miscellaneous), and Section 11 (Section 409A Savings Provisions) of the
Employment Agreement shall survive termination of the Employment Agreement and
Executive’s termination of employment. Such provisions of the Employment
Agreement are incorporated herein. Where there is a conflict between such
provisions and this Agreement, this Agreement shall prevail. The Company hereby
acknowledges that Executive has informed the Company that he intends to become
engaged as an employee, principal and/or partner of BKD, a public accounting
firm. As such, notwithstanding anything to the contrary contained in the
Employment Agreement, the Company hereby agrees that the Employment Agreement
permits, and if it does not permit is hereby modified to permit, Executive (as
an employee, principal, or partner of BKD) to provide tax, consulting, financial
and other services customarily provided by public accounting firms to any
business engaged in real property development, construction, acquisition,
ownership or operation, and that the provision of such services by Executive and
BKD is not a violation of Section 8.2 (Noncompetition) of the Employment
Agreement.


5.General Release. In consideration for the terms of this Agreement, Executive,
on behalf of himself and his representatives, agents, heirs, executors,
administrators, successors and assigns, hereby releases, remises and forever
discharges the Company, its parents, subsidiaries, joint ventures, affiliates,
divisions, predecessors, successors, assigns, and each of their respective
directors, officers, partners, attorneys, shareholders, administrators,
employees, agents, representatives, employment benefit plans, plan
administrators, fiduciaries, trustees, insurers and re-insurers (whether past,
present, or future), and all of their predecessors, successors, and assigns (all
of the foregoing, collectively, the “Releasees”) from any and all claims, causes
of action, covenants, contracts, agreements, promises, damages, disputes,
demands, suits, and all other manner of actions whatsoever, in law or in equity,
that Executive ever had, may have had, now has,





--------------------------------------------------------------------------------





or that Executive hereinafter can, shall or may have, whether known or unknown,
asserted or unasserted, suspected or unsuspected, arising out of or in
connection with any event, transaction, or matter occurring or existing on or
before the date Executive executes this Agreement, including claims arising as a
result of or related to Executive’s employment with the Company or the
termination of that employment (the “Released Claims”). THIS IS A GENERAL
RELEASE


a.Released Claims. The Released Claims released include, but are not limited to,
any claims for monetary damages; any claims related to Executive’s employment
with the Company or the termination thereof; any claims to severance or similar
benefits (except as provided below in Section 5(c)); any claims to expenses,
attorneys’ fees, or other indemnities; any claims to options or other interests
in or securities of the Company; any claims based on any event, transaction,
matter, actions, or failures to act that occurred or existed on or before the
date Executive executes this Agreement; and any claims for other remedies or
damages sought in any legal proceeding or charge filed with any court, federal,
state, or local agency, arbitrator, or other adjudicator, either by Executive or
by any person claiming to act on Executive’s behalf or in Executive’s interest.
Executive understands that the Released Claims may have arisen under different
federal, state, or local statutes, regulations, or common law doctrines.
Executive hereby specifically, but without limitation, agrees to release all
Releasees from any and all claims under each of the following laws:


i.Antidiscrimination laws, such as Title VII of the Civil Rights Act of 1964, as
amended, and Executive Order 11246 (which prohibit discrimination based on race,
color, national origin, religion, or sex); Section 1981 of the Civil Rights Act
of 1866 (which prohibits discrimination based on race or color); the Americans
with Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973
(which prohibit discrimination based upon disability); the Age Discrimination in
Employment Act, as amended, 29 U.S.C. Section 621 et seq. (which prohibits
discrimination on the basis of age); the Equal Pay Act (which prohibits paying
men and women unequal pay for equal work); the Indiana Civil Rights Law, Ind.
Code Ann. 22-9-1-0.1 et seq. (which prohibits discrimination based on race,
color, national origin, ancestry, religion, sex, or disability); or any other
federal, state, or local statute, regulation, common law doctrine, or decision
concerning discrimination, harassment, or retaliation on these or any other
grounds or otherwise governing the employment relationship.


ii.Other employment laws, such as the federal Worker Adjustment and Retraining
Notification Act of 1988 (known as the WARN Act, which requires advance notice
of certain workforce reductions); the Employee Retirement Income Security Act of
1974 (which, among other things, protects employee benefits); the Fair Labor
Standards Act of 1938 (which regulates wage and hour matters); the Family and
Medical Leave Act of 1993 (which requires employers to provide leaves of absence
under certain circumstances); the Indiana Wage Payment and Wage Claims Acts
(which regulates wage and hour matters); and any other federal, state, or local
statute, regulation, common law doctrine, or decision relating to employment,
reemployment rights, leaves of absence, or any other aspect of employment.


iii.Other laws of general application, such as federal, state, or local laws
enforcing express or implied employment agreements or other contracts or
covenants, or addressing breaches of such agreements, contracts, or covenants;
federal, state or local laws providing relief for alleged wrongful discharge or
termination, physical or personal injury, emotional distress, fraud, intentional
or negligent misrepresentation, defamation, invasion of privacy, violation of
public policy or similar claims; common law claims under any tort, contract, or
other theory now or hereafter recognized, and any other federal, state, or local
statute, regulation, common law doctrine, or decision regulating or regarding
employment.





--------------------------------------------------------------------------------





b.Participation in Agency Proceedings. Nothing in this Agreement shall prevent
Executive from filing a charge (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (the “EEOC”), the
National Labor Relations Board (the “NLRB”), or other similar federal, state, or
local agency, or from participating in any investigation or proceeding conducted
by the EEOC, the NLRB, or similar federal, state, or local agencies. However, by
entering into this Agreement, Executive understands and agrees that Executive is
waiving any and all rights to recover any monetary relief or other personal
relief as a result of any such EEOC, NLRB, or similar federal, state, or local
agency proceeding, including any subsequent legal action. Notwithstanding the
foregoing, nothing in this Agreement prohibits or restricts Executive (or
Executive’s attorney) from filing a charge or complaint with the Securities and
Exchange Commission (the “SEC”), the Financial Industry Regulatory Authority
(“FINRA”), or any other securities regulatory agency or authority. Executive
further understands that this Agreement does not limit Executive’s ability to
communicate with any securities regulatory agency or authority or otherwise
participate in any investigation or proceeding that may be conducted by any
securities regulatory agency or authority without notice to the Company. This
Agreement does not limit Executive’s right to receive an award for information
provided to the SEC staff or any other securities regulatory agency or
authority.


c.Claims Not Released. The Released Claims do not include claims by Executive
for: (i) the Separation Benefits; (ii) his “Compensation Accrued at Termination”
as defined in the Employment Agreement, including previously vested benefits
under any Company-sponsored benefit plan; (iii) rights under Executive’s
indemnification agreement with the Company, and (iv) any other rights that
cannot by law be released by private agreement.


d.No Existing Claims or Assignment of Claims. Executive represents and warrants
(i) that he has not previously filed or joined in any claims that are released
in this Agreement, (ii) that he has not given or sold any portion of any claims
released herein to anyone else, and (iii) that he will indemnify and hold
harmless the Company and the Releasees from all liabilities, claims, demands,
costs, expenses, and/or attorneys’ fees incurred as a result of any such prior
assignment or transfer of claims released hereunder.


e.Defend Trade Secrets Act. Pursuant to 18 U.S.C. Section 1833(b), an individual
may not be held liable under any criminal or civil federal or state trade secret
law for disclosure of a trade secret: (i) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, an individual suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.


f.Acknowledgements; Effective Date. Executive acknowledges and agrees that: (i)
he is signing this Agreement knowingly and voluntarily of his own free will;
(ii) he is hereby advised in writing to consult an attorney before signing this
Agreement; (iii) he has been given at least twenty-one (21) calendar days to
consider this Agreement, and any revisions thereto will not restart this period;
and (iv) he may revoke this Agreement within seven (7) calendar days after
signing it by submitting a written notice of revocation to the Company at Kite
Realty Group Trust; 30 South Meridian Street; Suite 1100; Indianapolis, Indiana
46204; Attention: General Counsel. Executive understands that this Agreement is
not effective or enforceable until after the seven (7)-day revocation period has
expired without revocation (the “Effective





--------------------------------------------------------------------------------





Date”) and that if he revokes this Agreement within the seven (7)-day revocation
period, he will not receive the Separation Benefits.


g.Acknowledgement of Legal Effect of Release. BY SIGNING THIS AGREEMENT,
EXECUTIVE UNDERSTANDS THAT HE IS WAIVING ALL RIGHTS HE MAY HAVE HAD TO PURSUE OR
BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE COMPANY OR THE RELEASEES,
INCLUDING, BUT NOT LIMITED TO, CLAIMS THAT IN ANY WAY ARISE FROM OR RELATE TO
EXECUTIVE’S EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, FOR ALL OF TIME UP
TO AND INCLUDING THE DATE OF THE EXECUTION OF THIS AGREEMENT. EXECUTIVE FURTHER
UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS PROMISING NOT TO PURSUE
OR BRING ANY SUCH LAWSUIT OR LEGAL CLAIM SEEKING MONETARY OR OTHER RELIEF.


6.No Admission. The parties agree that nothing contained in this Agreement will
constitute or be treated as an admission of liability or wrongdoing by either of
them.


7.General Provisions. Except as explicitly incorporated herein, this Agreement
contains the entire understanding and agreement between the parties relating to
the subject matter of this Agreement and supersedes any and all prior agreements
or understandings between the parties pertaining to the subject matter hereof,
including the Employment Agreement. This Agreement may not be altered or amended
except by an instrument in writing signed by both parties. Executive has not
relied upon any representation or statement outside this Agreement with regard
to the subject matter, basis, or effect of this Agreement. This Agreement will
be governed by, and construed in accordance with, the laws of the State of
Indiana, excluding the choice of law rules thereof, and shall be subject to the
arbitration provisions under the Employment Agreement. This Agreement will be
binding upon and inure to the benefit of the parties and their respective
representatives, successors, and permitted assigns. The Company may, without the
consent of Executive, assign its rights and obligations under this Agreement to
any successor entity, and such rights may be enforced by any such successor. If
any one or more of the provisions of this Agreement, or any part thereof, will
be held to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remainder of this Agreement will not in any way be
affected or impaired thereby. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Any party may execute
this Agreement by electronic (PDF) signature.






















  
          







--------------------------------------------------------------------------------





By signing below, EXECUTIVE represents and warrants that EXECUTIVE has full
legal capacity to enter into this Agreement, EXECUTIVE has carefully read and
understands this Agreement in its entirety, has had a full opportunity to review
this Agreement with an attorney of EXECUTIVE’s choosing, and has executed this
Agreement voluntarily, without duress, coercion, or undue influence.
    
IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have agreed
to the terms and conditions of this Agreement as of the date set forth below.




KITE REALTY GROUP TRUST


By: __/s/ John A. Kite______________________    Date: _June 30, 2018_________
Name: John A. Kite
Title: Chairman & Chief Executive Officer




EXECUTIVE






_/s/ Daniel R. Sink__________________________    Date: _June 30, 2018 _________
Daniel R. Sink






         
 






         









































--------------------------------------------------------------------------------







Exhibit A




 
Dan Sink
 
Grant Date
Total Grant
Unvested
(Assuming 6/30/18 Termination Date)
Vesting Period
2/24/14
10,472 RSAs
(Granted as 41,890 RSAs)
2,094 RSAs
5-year
(2/24/15, 2/24/16, 2/24/17, 2/24/18, 2/24/19)
3/25/14
15,000 RSAs
(Granted as 60,000 RSAs)
3,000 RSAs
5-year
(3/25/15, 3/25/16, 3/25/17, 3/25/18, 3/25/19)
7/2/14
36,644 LTIPs
(Granted as 146,579 RSAs but converted into LTIPs in 2015)
9,161 LTIPs
4-year
(7/2/15, 7/2/16, 7/2/17, 7/2/18)
3/4/15
5,270 RSAs
--
3-year
(3/4/16, 3/4/17, 3/4/18)
3/4/15
6,419 RSAs
2,568 RSAs
5-year
(3/4/16, 3/4/17, 3/4/18, 3/4/19, 3/4/20)
2/17/16
2,265 RSAs
755 RSAs
3-year
(2/17/17, 2/17/18, 2/17/19)
2/17/16
8,157 LTIPs
4,894 LTIPs
5-year
(2/17/17, 2/17/18, 2/17/19, 2/17/20, 2/17/21)
2/15/17
7,751 LTIPs
5,168 LTIPs
3-year
(2/15/18, 2/15/19, 2/15/20)
2/23/18
14,893 LTIPs
14,893 LTIPs
3-year
(2/22/19, 2/22/20, 2/22/21)










